                                      1   E. LEIF REID, Nevada Bar No. 5750                   JOSEPH M. ALIOTO, PRO HAC VICE
                                          KRISTEN L. MARTINI, Nevada Bar No. 11272            JAMIE L. MILLER, PRO HAC VICE
                                      2   NICOLE SCOTT, Nevada Bar No. 13757                  ALIOTO LAW FIRM
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP                  One Sansome Street, 35th Floor
                                      3   One East Liberty Street, Suite 300                  San Francisco, CA 94104
                                          Reno, NV 89501-2128                                 Tel: 415.434.8900
                                      4   Tel: 775.823.2900                                   Fax: 415.434.9200
                                          Fax: 775.823.2929                                   Email: jmalioto@aliotolaw.com
                                      5   Email: lreid@lrrc.com                                      jmiller@aliotolaw.com
                                                  kmartini@lrrc.com
                                      6           nscott@lrrc.com
                                      7   JAMES J. PISANELLI
                                          Nevada Bar No. 4027
                                      8   TODD L. BICE
                                          Nevada Bar No. 4534
                                      9   JORDAN T. SMITH
                                          Nevada Bar No. 12097
                                     10   PISANELLI BICE PLLC
                                          400 South 7th Street, Suite 300
                                     11   Las Vegas, Nevada 89101
One East Liberty Street, Suite 300




                                          Telephone: 702.214.2100
                                     12   Email: JJP@pisanellibice.com
                                                 TLB@pisanellibice.com
Reno, NV 89501-2128




                                     13          JTS@pisanellibice.com
                                     14   Attorneys for Plaintiff
                                     15                                   UNITED STATES DISTRICT COURT
                                                                               DISTRICT OF NEVADA
                                     16
                                          LAS VEGAS SUN, INC., a Nevada                  CASE NO. 2:19-cv-01667-RFB-BNW
                                     17   corporation,

                                     18                      Plaintiff,
                                                                                         STIPULATION AND ORDER TO
                                     19   v.                                             EXTEND DEADLINE TO RESPOND TO
                                                                                         MOTIONS TO DISMISS (ECF NOS. 20-
                                     20   SHELDON ADELSON, an individual and as          22)
                                          the alter ego of News+Media Capital Group
                                     21
                                          LLC and as the alter ego of Las Vegas Review   [SECOND REQUEST]
                                     22   Journal, Inc.; PATRICK DUMONT, an
                                          individual; NEWS+MEDIA CAPITAL
                                     23   GROUP LLC, a Delaware limited liability
                                          company; LAS VEGAS REVIEW-JOURNAL,
                                     24   INC., a Delaware limited liability company;
                                          and DOES, I-X, inclusive,
                                     25

                                     26                      Defendants.

                                     27

                                     28
                                          109843305.1
                                      1            Plaintiff LAS VEGAS SUN, INC. (“Sun”), by and through its counsel LEWIS ROCA
                                      2   ROTHGERBER CHRISTIE, LLP, PISANELLI BICE PLLC, and THE ALIOTO LAW FIRM,
                                      3   and Defendants SHELDON ADELSON, PATRICK DUMONT, NEWS+MEDIA CAPITAL
                                      4   GROUP LLC, and LAS VEGAS REVIEW-JOURNAL, INC. (“RJ”) (together collectively
                                      5   referred to herein as “Defendants”), by and through their counsel of record, KEMP, JONES &
                                      6   COULTHARD, LLP, and JENNER & BLOCK, LLP, hereby stipulate and agree as follows:
                                      7            1.     Plaintiff shall have an extension of time to December 6, 2019, to respond to Las
                                      8   Vegas Review-Journal, Inc. and New+Media Capital Group LLC’s Motion to Dismiss Complaint
                                      9   (FRCP 12(b)(6)) (ECF No. 20), and Defendants Sheldon Adelson and Patrick Dumont’s Motion
                                     10   to Dismiss Complaint (FRCP 12(b)(6)) and Joinder in the Las Vegas Review-Journal, Inc.’s and
                                     11   News+Media Capital Group LLC’s Motion to Dismiss (ECF Nos. 21-22) (collectively, “Motions
One East Liberty Street, Suite 300




                                     12   to Dismiss”);
Reno, NV 89501-2128




                                     13            2.     This extension is requested due to Plaintiff’s primary drafter’s illness and
                                     14   hospitalization due to influenza;
                                     15            3.     Defendants deadline to file and serve their reply briefs in support of the Motions to
                                     16   Dismiss of December 23, 2019 remains unchanged; and
                                     17   ///
                                     18   ///
                                     19   ///
                                     20   ///
                                     21   ///
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26

                                     27

                                     28
                                          109843305.1                                     -2-
                                      1            4.    The stipulated extensions to the briefing schedule will not prejudice the parties, nor
                                      2   will it impact other Court-imposed deadlines established in this case. This is the second request
                                      3   for a continuance of these briefing deadlines.
                                      4            DATED: November 25, 2019.
                                      5   LEWIS ROCA ROTHGERBER CHRISTIE LLP                     KEMP, JONES & COULTHARD, LLP
                                      6

                                      7   By: /s/ E. Leif Reid                                   By: /s/ Michael J. Gayan
                                              E. LEIF REID, ESQ., SBN 5750                           J. RANDALL JONES, ESQ., SBN 1927
                                      8       KRISTEN L. MARTINI, ESQ., SBN 11272                    MICHAEL J. GAYAN, ESQ. SBN 11135
                                              NICOLE SCOTT, ESQ., SBN 13757                          MONA KAVEH, ESQ., SBN 11825
                                      9       One East Liberty Street, Suite 300                     3800 Howard Hughes Parkway
                                     10       Reno, Nevada 89501                                     17th Floor
                                                                                                     Las Vegas, Nevada 89169
                                     11       JAMES J. PISANELLI, ESQ., SBN 4027
One East Liberty Street, Suite 300




                                              TODD L. BICE, ESQ., SBN 4534                          RICHARD STONE, ESQ. (pro hac pending)
                                     12       JORDAN T. SMITH, ESQ., SBN 12097                      AMY GALLEGOS, ESQ. (pro hac pending)
                                              PISANELLI BICE PLLC
                                              400 South 7th Street, Suite 300                       DAVID SINGER, ESQ. (pro hac pending)
Reno, NV 89501-2128




                                     13                                                             JENNER & BLOCK, LLP
                                              Las Vegas, Nevada 89101
                                     14                                                             633 West 5th Street, Suite 3600
                                              JOSEPH M. ALIOTO, PRO HAC VICE                        Los Angeles, California 90071
                                     15       JAMIE L. MILLER, PRO HAC VICE
                                              ALIOTO LAW FIRM                                       Attorneys for Defendants
                                     16       One Sansome Street, 35th Floor
                                              San Francisco, California 94104
                                     17
                                              Attorneys for Plaintiff
                                     18

                                     19
                                                                                                 IT IS SO ORDERED.
                                     20
                                                                                           ________________________________
                                     21                                                    RICHARD     F. BOULWARE,  II
                                                                                               U.S. DISTRICT COURT JUDGE
                                     22                                                    UNITED STATES DISTRICT JUDGE
                                     23                                                    DATED this 26th day of November, 2019.
                                                                                              DATED:

                                     24
                                                                                                 CASE NO. 2:19-CV-01667
                                     25

                                     26

                                     27

                                     28
                                          109843305.1                                      -3-
